NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                ANTHONY ROBERT ARANDA, Petitioner.

                         No. 1 CA-CR 18-0364 PRPC
                              FILED 3-19-2019


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2015-106972-001
                 The Honorable Sherry K. Stephens, Judge

              REVIEW GRANTED AND RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Anthony Robert Aranda, Florence
Petitioner
                            STATE v. ARANDA
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Vice Chief Judge Peter B. Swann
joined.


H O W E, Judge:

¶1            Anthony Robert Aranda petitions this Court for review of the
dismissal of his petition for post-conviction relief under Arizona Rule of
Criminal Procedure (“Rule”) 32. We have considered the petition for review
and for the reasons stated, grant review but deny relief.

¶2            After Aranda pled guilty to one count of sexual exploitation
of a minor, three counts of voyeurism, and two counts of attempted sexual
exploitation of a minor, the trial court entered judgment and imposed
Aranda’s sentences. Approximately two years later, Aranda petitioned the
court for post-conviction relief.1 This petition for review followed.

¶3             In his petition for review, Aranda contends the court lacked
jurisdiction to “render judgment [and] to impose sentences[.]” In what
appears to be an alternative argument, Aranda also claims the court “lost
jurisdiction” by summarily dismissing his Rule 32 notice. Both contentions
are incorrect; the trial court has jurisdiction over state felony criminal
matters, including Rule 32 proceedings. Ariz. Const. Art. 6, § 14; Ariz. R.
Crim. P. 32.1, 32.3; State v. Maldonado, 223 Ariz. 309, 312–13 ¶¶ 20–21 (2010).

¶4             Next, Aranda repeats his claim made in the trial court
challenging the constitutionality of the voyeurism and sexual exploitation
of a minor statutes. Claims made under Rule 32.1(a) must be raised in a
timely notice for post-conviction relief. Ariz. R. Crim. P. 32.4(a)(2)(A) and
(C). Aranda filed his Rule 32 petition on April 9, 2018, which was more than
90 days after the court sentenced Aranda on April 12, 2016. Because Aranda
did not timely commence Rule 32 proceedings, the trial court did not abuse
its discretion by summarily dismissing this claim. See State v. Gutierrez, 229




1      Aranda did not file a notice of post-conviction relief. As did the trial
court, we consider the petition to be the notice required by Rule 32.4(a)(1).


                                      2
                             STATE v. ARANDA
                             Decision of the Court

Ariz. 573, 577 ¶ 19 (2012) (rulings on a petition for post-conviction relief are
reviewed for abuse of discretion or error of law).

¶5            Aranda further argues that defense counsel ineffectively
assisted him by failing to timely commence post-conviction proceedings
and by advising him to waive his presentence interview. Aranda also
requests that he be resentenced because various mitigating factors exist.
Aranda, however, did not raise these claims before the trial court, and this
Court will not review issues not first presented to the trial court. See Ariz.
R. Crim. P. 32.9(c)(4)(B)(ii); see also State v. Ramirez, 126 Ariz. 464, 468 (App.
1980) (declining to address issues not presented to the trial court).

¶6            Accordingly, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                          3